U NITED S TATES N AVY –M ARINE C ORPS
               C OURT OF C RIMINAL A PPEALS
                           _________________________

                               No. 201800069
                           _________________________

                   UNITED STATES OF AMERICA
                                    Appellee
                                       v.

                            KYLAN M. CULLY
                 Lance Corporal (E-3), U.S. Marine Corps
                               Appellant
                        _________________________

  Appeal from the United States Navy-Marine Corps Trial Judiciary

 Military Judge: Lieutenant Colonel Eugene H. Robinson Jr. , USMC.
  Convening Authority: Commanding General, 3d Marine Logistics
               Group, Camp Foster, Okinawa, Japan.
 Staff Judge Advocate’s Recommendation: Major David Ahn, USMC.
   For Appellant: Lieutenant Jacqueline M. Leonard, JAGC, USN.
                 For Appellee: Brian K. Keller, Esq.
                       _________________________

                            Decided 28 June 2018
                           _________________________

    Before M ARKS , J ONES , and G ERDING , Appellate Military Judges
                          _________________________

    After careful consideration of the record, submitted without assignment of
error, we affirm the findings and sentence as approved by the convening
authority. Art. 66(c), Uniform Code of Military Justice, 10 U.S.C. § 866(c). The
supplemental court-martial order will reflect that as to Charge I, Specification
3, the plea and findings shall reflect not guilty to Article 120, UCMJ, but guilty
to the lesser included offense of assault consummated by battery in violation of
Article 128, UCMJ: “In that Lance Corporal Kylan M. Cully, United States
Marine Corps, while on active duty, at or near Okinawa, Japan, on or about
                     United States v. Cully, No. 201800069


16 March 2017, did unlawfully grab the hand of Lance Corporal JH by causing
bodily harm to her, to wit: placing her hand on his pelvic and groin area.”


                             For the Court



                             R.H. TROIDL
                             Clerk of Court




                                     2